Citation Nr: 0517819	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 6, 
1996, for the grant of service connection for left vocal cord 
paralysis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to June 
1950, from October 1950 to August 1952, and from March 1954 
to August 1971. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  The veteran was scheduled 
for a Travel Board hearing in December 2004 for which he 
failed to report because of a medical condition.  Later that 
month and again in January 2005, the veteran indicated that 
he was withdrawing his request for a Travel Board hearing.

The RO certified for appeal the issue of whether there was 
clear and unmistakable error (CUE) in a June 1996 rating 
decision assigning an effective date of February 6, 1996, for 
the grant of service connection for left vocal cord 
paralysis.  In light of the grant of the effective date of 
March 5, 1987, the issue of CUE is moot.


FINDINGS OF FACT

1.  On March 5, 1987, the veteran filed a claim for service 
connection for paralysis of the left vocal cord.

2.  In an July 1987 rating decision, the RO denied service 
connection for a chronic condition manifested by periodic 
vocal hoarseness.  In August 1987 the RO informed the veteran 
of that denial and gave him his appellate rights; he did not 
file an appeal.

3.  On February 6, 1996, the RO received the veteran's claim 
to reopen service connection for left vocal cord paralysis, 
which included a service medical record dated in January 
1967.

4.  In the June 1996 rating decision, the RO granted service 
connection for left vocal cord paralysis and assigned an 
effective date of February 6, 1996, for the grant of service 
connection.  

5.  The service medical record dated in January 1967 was 
relevant and probative and in part resulted in a grant of 
service connection.

6.  As of March 5, 1987, the veteran had a left vocal cord 
paralysis.


CONCLUSION OF LAW

The criteria for an effective date of March 5, 1987, for the 
grant of service connection for left vocal cord paralysis 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue of earlier effective date have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the July 2001 rating decision was 
promulgated did the agency of original jurisdiction (AOJ) in 
June 2003 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
earlier-effective-date claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
veteran was afforded the opportunity to identify information 
and evidence pertaining to the claim.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- VA medical records - have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In addition, the July 2001 
rating decision and the April 2003 statement of the case 
(SOC) informed the veteran of the evidence in the possession 
of VA.  As it appears that VA has obtained all pertinent 
evidence, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

In the June 2003 VCAA letter, the AOJ asked the veteran to 
identify - and if possible submit - evidence.  In July 2003, 
the veteran submitted additional evidence.  Based on the 
above, VA substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim - and 
in any event, based on the veteran's response, any lack of 
explicit request is harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the earlier-effective-date claim decided below.  In light 
of the above, the Board determines that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the veteran's claim.  38 U.S.C.A. § 5103A.  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

II.  Factual Background

On March 5, 1987, the veteran filed a claim for service 
connection for left vocal cord paralysis.  The veteran 
submitted testimony from a May 1975 Physical Evaluation Board 
(PEB) in which counsel for the party referenced vocal cord 
paralysis.  He also submitted the findings from the PEB.  He 
was found to be unfit because of a physical disability and 
the diagnosis were degenerative joint disease of the right 
knee and degenerative arthritis of the metatarsophalangeal 
joint of the right great toe.

In May 1987, the RO reportedly received the veteran's service 
medical records.  Those service medical records are no longer 
associated with the veteran's claim file.  

At a May 1987 VA throat examination, the veteran initially 
spoke in a very clear voice.  When the doctor began to 
examine the vocal cords, the veteran's voice became very 
"breathy."  The vocal cords moved normally on examination.  
The impressions included normal vocal cord motion with an 
ability to generate a "breathy" voice.

At a May 1987 VA general medical examination two days after 
the VA throat examination, the general medical examiner 
reported the diagnoses to include normal vocal cords with an 
ability to generate a "healthy" voice.

In a July 1987 rating decision, the RO denied service 
connection for a chronic condition manifested by vocal 
hoarseness on the basis that it was "not shown by the 
evidence of record."  The RO noted that an examination 
report in 1969 noted that the veteran had some hoarseness and 
that the current VA examination did not reveal any 
abnormalities.  The RO also granted service connection for 
right knee and right toe disabilities.  On August 6, 1987, 
the RO informed the veteran of that denial and gave him his 
appellate rights; he did not file an appeal.

A VA outpatient treatment record dated August 19, 1987, 
reflects that the veteran called that day to reschedule his 
appointment with speech pathology for November 16, 1987.

A VA outpatient treatment record dated January 31, 1996, 
reveals that the veteran reported that he had a paralyzed 
vocal cord from Vietnam, which caused difficulty breathing at 
times.  It was noted that the veteran had hoarseness, which 
was attributed to a vocal cord paralysis and for which he saw 
a private doctor for treatment.  An examination of the throat 
was not conducted.  

On February 6, 1996, the RO received the veteran's claim to 
reopen service connection for left vocal cord paralysis.  
With his claim, the veteran submitted a private medical 
record showing that in November 1987 the diagnosis was 
idiopathic left vocal cord paralysis.  He also submitted a 
service medical record showing that he was hospitalized in 
January 1967 for paralysis of the left vocal cord.  The 
report of a May 1996 VA examination reflects a diagnosis of 
dysphonia secondary to vocal cord paralysis.  The examiner 
noted that exposure to combat conditions leading to voice 
strain through yelling and cigarette smoke represented the 
direct and proximate cause of the condition.

In the June 1996 rating decision, the RO granted service 
connection for left vocal cord paralysis and assigned an 
effective date of February 6, 1996, for the grant of service 
connection.  The RO noted in the rating decision that service 
connection had been previously denied for hoarseness as no 
such condition was shown on the service medical board 
examination or found on VA examination of May 1987.  The RO 
noted the private treatment records showed a recurrence of 
paralysis of the left vocal cord that had been originally 
diagnosed in service.  

In January 2000, the veteran submitted a service medical 
record dated in November 1969 showing that he complained of 
hoarseness and that he was hospitalized for multiple cranial 
nerve paralysis.  In March 2000, the veteran submitted a 
service medical record dated in May 1971 showing that the 
veteran still had complaints of intermittent hoarseness.

At the March 2003 hearing, the veteran asserted that an 
earlier effective date for the grant of service connection 
for left vocal cord paralysis was warranted because of both 
VA and private treatment in 1987.

III.  Legal Criteria

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).  

38 C.F.R. § 3.156(c) (2004) provides that where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.

IV.  Analysis

The evidence before the RO at the time of the July 1987 
rating decision included a 1969 examination report showing 
that the veteran had some hoarseness and the report of the 
May 1975 Physical Evaluation Board containing diagnoses of 
only orthopedic disabilities.  It appears that the RO may 
have denied the claim in part because the veteran did not 
have a disease or injury in service.  However, the RO noted 
"not shown by the evidence of record" as the definitive 
reasoning.  The January 1967 service medical record shows 
that the veteran had a disease or injury in service.  
Applying 38 C.F.R. § 3.156(c) the Board finds that the 
service medical record dated in January 1967 was relevant and 
probative and in part resulted in a grant of service 
connection.  Therefore, 38 C.F.R. § 3.156(c) is applicable 
and the July 1987 rating decision must be reconsidered.

The veteran had left vocal cord paralysis in service.  
Although the May 1987 VA examiner did not diagnose that 
disorder, a private doctor diagnosed the disorder in November 
1987.  Moreover, a private doctor in February 1987 diagnosed 
partial vocal cord paralysis by history, worsening.  Based on 
the medical records, the Board finds that as of March 5, 
1987, the veteran had left vocal cord paralysis.  As to the 
veteran's argument that he should have an effective date even 
earlier than March 1987 because he had the disability in 
service, the Board notes that the veteran did not file his 
claim for service connection for left vocal cord paralysis 
within one year of separation from a period of active 
service.  As such, the effective date for the grant of 
service connection for left vocal cord paralysis is March 5, 
1987.

In reaching this determination, the Board has considered the 
Federal Register wherein VA clarifies its policy regarding 
38 C.F.R. § 3.156(c).  70 Fed. Reg. 35,388 (June 20, 2005).  
Although we do not base our determination on a proposed 
regulation, the Federal Register makes clear what the policy 
has been rather than making new policy.  Id.

In essence, in whole or in part, the eventual basis of the 
grant of service connection was the receipt of a service 
medical record and under such circumstances, in this case, 
the effective date relates back to the new claim.


ORDER

An effective date of March 5, 1987, for the grant of service 
connection for left vocal cord paralysis is granted.



	                        
____________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


